DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 2-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-8 of U.S. Patent No. 9,713,470. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are substantially co-extensive in scope, at least in regards to the novel subject matter, and differ merely in the terminology used.  For example, claim 1 of US Patent 9,713,470 recites the plurality of staple rows, the dissecting tip having an inner surface that extends downwardly toward the cartridge beyond the staple rows, whereas current claim 1 omits the staple rows and recites the dissecting tip extending toward the cartridge support channel.  This is deemed to be an equivalent function; i.e. the tip of current claim 1 would inherently extend “beyond” the staple rows and would extend “downwardly”, since the device could not function otherwise.  Therefore, it would have been obvious to exclude ancillary features, such as the staple rows, and positively recite a desired use such as the tip “separating target tissue:, since such operation is typical and inherent.  Further, current claim 1 recites a blunt tip, whereas patented claim 1 recites the tip being increasingly tapered distally, which is deemed to be the same.  To integrally form the tip, as currently recited would have been obvious since to do so provides no new and unexpected results, and is typical in tool manufacture, well within the scope of the skilled artisan.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2-10 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Green et al. 5,318,221.
Green et al. 5,318,221 discloses a surgical stapler 100 comprising an elongated body portion 752, 758, 764; an end effector 900, 910 including an anvil assembly 900 and a support channel 832 (Note: Figs. 65-67) movably supported in relation to the anvil assembly between an open position and a clamped position, the support channel including a bottom surface and sidewalls (Not specifically denoted but best shown in Figs. 62-64 and Fig. 68; and described in column 26, lines 6-22) for receiving a staple cartridge 928 therein, the anvil assembly including a distal portion monolithically/integrally formed with a dissecting tip 920 extending distally therefrom “toward” the support channel (Note: Fig. 67), the dissecting tip having a blunt distal end capable of separating target tissue from certain tissue, if desired, the dissecting tip 920 being arranged so that the dissecting tip does not extend below a plane defined by the bottom surface of the support channel 832 and does not extend outwardly beyond the sidewalls of the support channel; i.e. has a width smaller than a width of support channel 832 (evidenced by the nesting of tip 920 within cartridge surfaces 936, 938 as shown in Fig. 68; and described in column 28, lines 40-52), wherein the elongated body portion is receivable through a trocar assembly; and wherein the dissecting tip includes outer edges 920, 922 which are “smooth and rounded” defining a curved outer surface (Note: Figs. 66 and 67, as well as the embodiment shown in Figs. 54 and 55).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for related art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A SMITH whose telephone number is (571)272-4469.  The examiner can normally be reached on Mon-Thur 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached at 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A SMITH/
Primary Examiner, Art Unit 3731